DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-13, 22, 29-50 have been canceled. Claims 51-70 have been added. Claims 14-21, 23-28, 51-70 are pending and under consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 14-21, 23-28, 51-70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of making a transgenic pig with decreased susceptibility to porcine endogenous retroviral (PERV) element transmission, the method comprising: 
a) genetically modifying PERV elements in an isolated donor pig cell such that the PERV elements are inactivated; 

c) culturing the nucleus-transferred pig oocyte such that a pig embryo is obtained; 
d) transferring the embryo to a recipient female such that a transgenic pig with decreased susceptibility to PERV element transmission is obtained, does not reasonably provide enablement for a pig cell with “at least 75% inactive [PERV] elements”, using any means to inactivate the PERV elements other than genetic modification, generating a PERV-inactivated pig having any phenotype as broadly claimed other than decreased susceptibility to PERV element transmission, using any ZFNs, TALEN or CRISPR technology to make the pig other than CRISPR technology (claim 20).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
Claim 14 is drawn to a method of generating a porcine endogenous retrovirus (PERV)- inactivated pig comprising porcine cells having at least 75 % inactive porcine endogenous retrovirus (PERV) elements comprising: i. obtaining a porcine nuclear donor cell having a nucleus, wherein at least 75% of the PERV elements in the nuclear donor cell are inactive, wherein the nuclear donor cell is selected from the group consisting of a somatic cell, a fetal cell, a germline cell, a stem cell, and an induced pluripotent stem cell (iPSC); ii. transferring the nucleus of the nuclear donor cell into a recipient enucleated oocyte to generate a nucleus-transferred oocyte; 
The claim encompasses using any means to inactivate the PERV elements in the starting nuclear donor cell. This includes knockdown using inhibitory RNA, selective breeding, chemical means, or genetic modification. Genetical modifications encompass using ZFNs, TALENs, CRISPR technology (claim 20) each of which requires different starting materials and protocols. However, Yang (Science, 2015, Vol. 350, pg 1101-1104) taught inactivating PERV elements in pigs’ cells using CRISPR technology and that ZFN and TALEN technologies had unpredictable success (pg 1101, 1st paragraph). The specification teaches using CRISPR technology to modify isolated pig cells used as nuclear donors for SCNT. The specification does not correlate CRISPR technology to ZFN or TALEN technology by teaching the ZNF or TALEN targets within PERV elements or the structure of any ZFN or TALEN pairs that target PERV elements, particular such that at least 75% of them are inactivated as required in claim 14. The specification does not teach any iRNA or breeding techniques or chemical means for inactivating at least 75% of PERV elements in a pig nuclear donor cells. Accordingly, the specification lacks written description for using any means of inactivating PERV elements in pig nuclear donor cells as broadly encompassed by claim 14 other than CRISPR technology. 
Indefiniteness 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 24 does not further limit claim 14 which already requires at least 75% of the PERV elements are inactivated in the nuclear donor cell.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 27, 28 are rejected under 35 U.S.C. 102a1 as being anticipated by Yang (Science, 2015, Vol. 350, No. 6264, pg 1101-1104).
Yang taught genome-wide inactivation of all PERVs performed in an isolated pig cell using CRISPR technology targeting multiple PERV elements (“Using drop-let digital polymerase chain reaction (PCR), we identified a distinct clade of PERV elements (Fig.1A) and determined that there were 62 copies of PERVs in PK15 cells (a porcine kidney epithelial cell line) (Fig. 1B). We then designed two Cas9gRNAs that targeted the highly conserved catalytic center (11)of the pol gene on PERVs (Fig.1C and fig. S1)” pg 1101, col. 3). The products of claims 27 and 28 are “product-by-process” claims. Pig cells having the same structure/function can be made using methods other than the method in claims 27 and 28. Accordingly, any pig cell having the same structure/function as the one made by the method of claim 14 is encompassed by claims 27 and 28. The isolated pig cell of Yang has the same structure/function as the one in claim 27 because it has all PERV elements inactivated. The collection of cells described by Yang is “tissue” as required in claim 28 because they are in tissue culture flasks. 
Claims 27, 28 are rejected under 35 U.S.C. 102a1 as being anticipated by Niu (Science, 2017, Vol. 357, pg 1303-1307).
Niu taught genome-wide inactivation of all PERVs performed in an isolated pig cell using CRISPR technology targeting multiple PERV elements (pg 1304, col. 1, 1st full para). The products of claims 27 and 28 are “product-by-process” claims. Pig cells . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 14-21, 23-28, 51-70 are rejected under 35 U.S.C. 103 as being unpatentable over Gavin (20050177882) in view of Yang (Science, 2015, Vol. 350, No. 6264, pg 1101-1104).
Gavin a) genetically modified a gene in an isolated donor pig cell such that the gene was inactivated; 
b) transferred the nucleus of the genetically modified donor pig cell into an enucleated pig oocyte such that a nucleus-transferred pig oocyte was obtained; 
c) cultured the nucleus-transferred pig oocyte such that a pig embryo is obtained; and
d) transferred the embryo to a recipient female such that a transgenic pig with an inactivated gene is obtained (see claim 1 of Gavin which lists all the steps of claim 14). 
Gavin taught suitable mammalian sources for donor cells and oocytes are pigs (paragraph 36, 122) and points to well-known methods of cloning pigs and inactivating various genes in the art at the time of filing (paragraph 42, 47, 143, 158, et al.).
Gavin did not teach inactivating PERV elements as required in claim 14. 
Yang taught genome-wide inactivation of all PERVs performed in an isolated pig cell using CRISPR technology targeting multiple PERV elements (“Using drop-let digital polymerase chain reaction (PCR), we identified a distinct clade of PERV elements (Fig.1A) and determined that there were 62 copies of PERVs in PK15 cells (a porcine kidney epithelial cell line) (Fig. 1B). We then designed two Cas9gRNAs that targeted the 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to inactivate a gene in a pig using the method of Gavin to inactivate all PERV elements as described by Yang. Those of ordinary skill in the art at the time of filing would have been motivated to improve pig tissue for transplantation by decreasing the risk of transmission of PERV elements from the pig tissue to humans. 
Claim 15 has been included for reasons set forth above: Gavin used a nucleus from an isolated pig donor cell with an inactivated gene to make a pig embryo and genetically modified pig as required in claim 15, and Yang taught inactivating all PERV elements in the pig cell.  
Gavin taught the nuclear donor cell was a fetal cell (claim 5) as required in claim 16. 
Claim 17 has been included because: 
a) the claim requires the “nuclear donor cell is isolated from a chimeric PERV-inactivated fetus”; however, this cell is a product-by-process embedded into a method claim – it does not require an active step of isolating a genetically modified nuclear donor cell with inactivated PERV elements from a pig that has genetically modified, inactivated PERV elements; 
b) the nuclear donor cell described by the combined teachings of Gavin and Yang has the same structure/function as a “nuclear donor cell isolated from a chimeric PERV-inactivated fetus”, and claim 17 does not require a positive, active step of 
c) it would have been obvious to isolate a genetically modified nuclear donor cell with inactivated PERV elements from a pig that has genetically modified, inactivated PERV elements once it’s made to avoid starting from scratch. 
Accordingly, the combined teachings of Gavin and Yang are adequate to arrive at the product-by-process embedded within claim 17. 
It would have been obvious to choose a fetus less than about 9 months as required in claim 18 to make sure the cell was fetal. 
It would have been obvious to make the “chimeric PERV-inactivated fetus” using a genome modifying agent that is CRISPR technology as required in claim 19 using the combined teachings of Gavin and Yang for reasons set forth regarding claim 14. 
Yang used CRISPR technology, Cas9 and gRNA that targets PERV pol genes as required in claim 20, 59, 60, 61 because the method of Yang used Cas9 and gRNA (Methods) that “resulted in the mutation of every single PERV reverse transcriptase gene” (abstract).
Using nuclear donor cells that have undergone less than 30 doublings as required in claim 21 is obvious in view of Gavin who used primary fibroblasts (para 53) which have not undergone doubling. 
Gavin isolated nuclear donor cells from fetuses which is equivalent to “less than 10 weeks in age” as required in claim 23. 
Yang inactivated all PERV elements which is “at least 75%” as required in claim 24. 

Claim 26 has been included because it would have been obvious to implant a wild-type embryo to the surrogate to obtain a non-genetically modified pig as a control. 
Claims 27 and 28 have been included because Gavin taught making the pig to obtain tissue/organs for transplantation (para 13 et al) and because the cells of Yang are identical to the cell/tissue of claim 27 and 28 (see anticipation rejection above). 
Gavin used fetal fibroblasts (para 53) as required in claim 51.
Gavin used adult cells (para 121) as required in claim 52. 
Yang deleted the entire genome of PERV elements which includes deleting the PERV pol gene as required in claims 56 and 57 because the method of Yang “resulted in the mutation of every single PERV reverse transcriptase gene” (abstract). 
Deletion of the entire genome of PERV elements in Yang resulted in greater than 150 bp deletions as required in claim 58 because the method of Yang “resulted in the mutation of every single PERV reverse transcriptase gene” (abstract). 
Yang used multiple gRNAs (Fig. 1C); therefore, using 4 gRNAs as required in claim 62 was obvious and well-within the purview of the ordinary artisan at the time of filing. Those of ordinary skill in the art at the time of filing would have been motivated to use at least 4 to target more sequences, thereby increasing successful inactivation. 

Gavin did not teach the donor cell comprised Cas9 as required in claim 64, and the combined teachings of Gavin and Yang do not require the nuclear donor contains Cas9 because it is cultured and screened for genetic modification by which time the Cas9 protein has been eliminated from the cell. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.

Claims 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Gavin (20050177882) in view of Yang (Science, 2015, Vol. 350, No. 6264, pg 1101-1104) as applied to claims 14-21, 23-28, 51-70 and further in view of Rogers (10183978) 
The combined teachings of Gavin and Yang taught: 
a) genetically modified PERV elements in an isolated donor pig cell such that the PERV elements were inactivated; 
b) transferred the nucleus of the genetically modified donor pig cell into an enucleated pig oocyte such that a nucleus-transferred pig oocyte was obtained; 
c) cultured the nucleus-transferred pig oocyte such that a pig embryo is obtained; and
d) transferred the embryo to a recipient female such that a transgenic pig with inactivated PERV elements is obtained.

However, Rogers used adult ear derived fibroblasts for cloning pigs (DETX 60) as required in claim 53, and that fibroblasts from a Yucatan pig behave the same as those obtained from domestic pigs (DETX 54) as required in claim 54, and using the Yorkshire breed of pig (BSTX 35) as required in claim 55.  
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a genetically modified pig with inactivated PERV elements as described by the combined teachings of Gavin and Yang using ear fibroblasts, Yucatan pig fibroblasts, Yorkshire pig fibroblasts as described by Rogers. Those of ordinary skill in the art at the time of filing would have been motivated to use ear fibroblasts for ease of access. Those of ordinary skill in the art at the time of filing would have been motivated to use Yucatan fibroblasts to make Yucatan pigs known for their reduced feed costs, space requirements, and slow growth rates because they are minipigs. Those of ordinary skill in the art at the time of filing would have been motivated to use Yorkshire fibroblasts to make Yorkshire pigs known for their strong and sturdy nature because of their size to length ratio and because sows were well-known to be good mothers. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.

65 is rejected under 35 U.S.C. 103 as being unpatentable over Gavin (20050177882) in view of Yang (Science, 2015, Vol. 350, No. 6264, pg 1101-1104) as applied to claims 14-21, 23-28, 51-70 and further in view of Hryhorowicz (Mol. Biotechnol. 2017, Vol. 59, pg 435-444).
The combined teachings of Gavin and Yang taught: 
a) genetically modified PERV elements in an isolated donor pig cell such that the PERV elements were inactivated; 
b) transferred the nucleus of the genetically modified donor pig cell into an enucleated pig oocyte such that a nucleus-transferred pig oocyte was obtained; 
c) cultured the nucleus-transferred pig oocyte such that a pig embryo is obtained; and
d) transferred the embryo to a recipient female such that a transgenic pig with inactivated PERV elements is obtained.
The combined teachings of Gavin and Yang did not teach the donor tissue from genetically modified pigs is heart or liver (pg 441, Table 1) as required in claim 65.
However, Hryhorowicz  taught the donor tissue from genetically modified pigs is heart or liver (pg 441, Table 1) as required in claim 65.
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a genetically modified pig with inactivated PERV elements and using the pig for organ/tissue for transplantation as described by the combined teachings of Gavin and Yang wherein the tissue was heart or liver as described by Hryhorowicz. Those of ordinary skill in the art at the time of filing would have been motivated to replace the liver or heart of a human with liver or heart disease. 
prima facie obvious in the absence of evidence to the contrary.

Claims 66 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Gavin (20050177882) in view of Yang (Science, 2015, Vol. 350, No. 6264, pg 1101-1104) as applied to claims 14-21, 23-28, 51-70 and further in view of Hwang (Dev. Reprod., 2015, Vol. 19, pg 79-84).
The combined teachings of Gavin and Yang taught: 
a) genetically modified PERV elements in an isolated donor pig cell such that the PERV elements were inactivated; 
b) transferred the nucleus of the genetically modified donor pig cell into an enucleated pig oocyte such that a nucleus-transferred pig oocyte was obtained; 
c) cultured the nucleus-transferred pig oocyte such that a pig embryo is obtained; and
d) transferred the embryo to a recipient female such that a transgenic pig with inactivated PERV elements is obtained.
The combined teachings of Gavin and Yang did not teach treating a pig donor cell with a p53 inhibitor prior to nuclear transfer as required in claim 66, 70. 
However, Hwang taught treating a pig donor cell with roscovitine, a p53 inhibitor, prior to nuclear transfer as required in claim 66, 70. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a genetically modified pig with inactivated PERV elements and using a pig donor cell and SCNT as described by the combined teachings of Gavin and Yang 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.

Claims 67 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Gavin (20050177882) in view of Yang (Science, 2015, Vol. 350, No. 6264, pg 1101-1104) as applied to claims 14-21, 23-28, 51-70 and further in view of Lee (Mol. Reprod. Develop., 2005, Vol. 71, pg 45-51).
The combined teachings of Gavin and Yang taught: 
a) genetically modified PERV elements in an isolated donor pig cell such that the PERV elements were inactivated; 
b) transferred the nucleus of the genetically modified donor pig cell into an enucleated pig oocyte such that a nucleus-transferred pig oocyte was obtained; 
c) cultured the nucleus-transferred pig oocyte such that a pig embryo is obtained; and
d) transferred the embryo to a recipient female such that a transgenic pig with inactivated PERV elements is obtained.
The combined teachings of Gavin and Yang did not teach treating a pig donor cell with a growth factor prior to nuclear transfer as required in claim 67 and 69. 

Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a genetically modified pig with inactivated PERV elements and using a pig donor cell and SCNT as described by the combined teachings of Gavin and Yang wherein the pig donor cell is treated with a growth factor as described by Lee. Those of ordinary skill in the art at the time of filing would have been motivated to treat the pig donor cell with a growth factor to improve cloning efficiency as expressly taught by Lee. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.

Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Gavin (20050177882) in view of Yang (Science, 2015, Vol. 350, No. 6264, pg 1101-1104) as applied to claims 14-21, 23-28, 51-70 and further in view of Hwang (Dev. Reprod., 2015, Vol. 19, pg 79-84) and Lee (Mol. Reprod. Develop., 2005, Vol. 71, pg 45-51).
The combined teachings of Gavin and Yang taught: 
a) genetically modified PERV elements in an isolated donor pig cell such that the PERV elements were inactivated; 
b) transferred the nucleus of the genetically modified donor pig cell into an enucleated pig oocyte such that a nucleus-transferred pig oocyte was obtained; 
c) cultured the nucleus-transferred pig oocyte such that a pig embryo is obtained; and

The combined teachings of Gavin and Yang did not teach treating a pig donor cell with a p53 inhibitor and growth factor prior to nuclear transfer as required in claim 68. 
However, Hwang taught treating a pig donor cell with roscovitine, a p53 inhibitor, prior to nuclear transfer as required in claim 68 and Lee treated a pig donor cell with epidermal growth factor (EDF) as required in claim 68. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a genetically modified pig with inactivated PERV elements and using a pig donor cell and SCNT as described by the combined teachings of Gavin and Yang wherein the pig donor cell is treated with a p53 inhibitor as described by Hwang and a growth factor as described by Lee. Those of ordinary skill in the art at the time of filing would have been motivated to treat the pig donor cell with a p53 inhibitor and a growth factor to improve cloning efficiency as expressly taught by Hwang and Lee. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.

Claims 14-21, 23-28, 51-70 are rejected under 35 U.S.C. 103 as being unpatentable over Gavin (20050177882) in view of Niu (Science, 2017, Vol. 357, pg 1303-1307).
Gavin a) genetically modified a gene in an isolated donor pig cell such that the gene was inactivated; 

c) cultured the nucleus-transferred pig oocyte such that a pig embryo is obtained; and
d) transferred the embryo to a recipient female such that a transgenic pig with an inactivated gene is obtained (see claim 1 of Gavin which lists all the steps of claim 14). 
Gavin taught suitable mammalian sources for donor cells and oocytes are pigs (paragraph 36, 122) and points to well-known methods of cloning pigs and inactivating various genes in the art at the time of filing (paragraph 42, 47, 143, 158, et al.).
Gavin did not teach inactivating PERV elements as required in claim 14. 
Niu taught genome-wide inactivation of all PERVs performed in an isolated pig cell using CRISPR technology targeting multiple PERV elements (pg 1304, col. 1, 1st full paragraph). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to inactivate a gene in a pig using the method of Gavin to inactivate all PERV elements as described by Niu. Those of ordinary skill in the art at the time of filing would have been motivated to improve pig tissue for transplantation by decreasing the risk of transmission of PERV elements from the pig tissue to humans. 
Claim 15 has been included for reasons set forth above: Gavin used a nucleus from an isolated pig donor cell with an inactivated gene to make a pig embryo and genetically modified pig as required in claim 15, and Niu taught inactivating all PERV elements in the pig cell.  

Claim 17 has been included because: 
a) the claim requires the “nuclear donor cell is isolated from a chimeric PERV-inactivated fetus”; however, this cell is a product-by-process embedded into a method claim – it does not require an active step of isolating a genetically modified nuclear donor cell with inactivated PERV elements from a pig that has genetically modified, inactivated PERV elements; 
b) the nuclear donor cell described by the combined teachings of Gavin and Niu has the same structure/function as a “nuclear donor cell isolated from a chimeric PERV-inactivated fetus”, and claim 17 does not require a positive, active step of isolating a genetically modified nuclear donor cell from the fetus of a genetically modified pig; and 
c) it would have been obvious to isolate a genetically modified nuclear donor cell with inactivated PERV elements from a pig that has genetically modified, inactivated PERV elements once it’s made to avoid starting from scratch. 
Accordingly, the combined teachings of Gavin and Niu are adequate to arrive at the product-by-process embedded within claim 17. 
It would have been obvious to choose a fetus less than about 9 months as required in claim 18 to make sure the cell was fetal. 
It would have been obvious to make the “chimeric PERV-inactivated fetus” using a genome modifying agent that is CRISPR technology as required in claim 19 using the combined teachings of Gavin and Niu for reasons set forth regarding claim 14. 

Using nuclear donor cells that have undergone less than 30 doublings as required in claim 21 is obvious in view of Gavin who used primary fibroblasts (para 53) which have not undergone doubling. 
Gavin isolated nuclear donor cells from fetuses which is equivalent to “less than 10 weeks in age” as required in claim 23. 
Niu inactivated all PERV elements which is “at least 75%” as required in claim 24. 
The pig described by the combined teachings of Gavin and Niu inherently MUST maintain the same level of inactivation for at least a month as required in claim 25 because it has been genetically modified and is missing ALL PERV elements – PERV elements cannot just re-incorporated back into the genome after gestation. 
Claim 26 has been included because it would have been obvious to implant a wild-type embryo to the surrogate to obtain a non-genetically modified pig as a control. 
Claims 27 and 28 have been included because Gavin taught making the pig to obtain tissue/organs for transplantation (para 13 et al) and because the cells of Niu are identical to the cell/tissue of claim 27 and 28 (see anticipation rejection above). 
Gavin used fetal fibroblasts (para 53) as required in claim 51.
Gavin used adult cells (para 121) as required in claim 52. 
st full paragraph). 
Deletion of the entire genome of PERV elements in Niu resulted in greater than 150 bp deletions as required in claim 58 because the method of Niu is “genome-wide” disruption of PERV pol (pg 3104, col. 1, 1st full paragraph). 
Niu used multiple gRNAs (Supplemental Materials: Material and Methods); therefore, using 4 gRNAs as required in claim 62 was obvious and well-within the purview of the ordinary artisan at the time of filing. Those of ordinary skill in the art at the time of filing would have been motivated to use at least 4 to target more sequences, thereby increasing successful inactivation. 
The embryo made by the combined teachings of Gavin and Niu inherently MUST be resistant to PERV reinfection as required in claim 63 because its genome lacks PERV elements required for PERV infection. 
Gavin did not teach the donor cell comprised Cas9 as required in claim 64, and the combined teachings of Gavin and Niu do not require the nuclear donor contains Cas9 because it is cultured and screened for genetic modification by which time the Cas9 protein has been eliminated from the cell. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.

s 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Gavin (20050177882) in view of Niu (Science, 2017, Vol. 357, pg 1303-1307) as applied to claims 14-21, 23-28, 51-70 and further in view of Rogers (10183978) 
The combined teachings of Gavin and Niu taught: 
a) genetically modified PERV elements in an isolated donor pig cell such that the PERV elements were inactivated; 
b) transferred the nucleus of the genetically modified donor pig cell into an enucleated pig oocyte such that a nucleus-transferred pig oocyte was obtained; 
c) cultured the nucleus-transferred pig oocyte such that a pig embryo is obtained; and
d) transferred the embryo to a recipient female such that a transgenic pig with inactivated PERV elements is obtained.
The combined teachings of Gavin and Niu did not teach using adult ear derived fibroblasts for cloning pigs (DETX 60) as required in claim 53, fibroblasts from a Yucatan pig as required in claim 54, or fibroblasts from a Yorkshire pig as required in claim 55.  
However, Rogers used adult ear derived fibroblasts for cloning pigs (DETX 60) as required in claim 53, and that fibroblasts from a Yucatan pig behave the same as those obtained from domestic pigs (DETX 54) as required in claim 54, and using the Yorkshire breed of pig (BSTX 35) as required in claim 55.  
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a genetically modified pig with inactivated PERV elements as described by the combined teachings of Gavin and Niu using ear fibroblasts, Yucatan pig 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Gavin (20050177882) in view of Niu (Science, 2015, Vol. 350, No. 6264, pg 1101-1104) as applied to claims 14-21, 23-28, 51-70 and further in view of Hryhorowicz (Mol. Biotechnol. 2017, Vol. 59, pg 435-444).
The combined teachings of Gavin and Niu taught: 
a) genetically modified PERV elements in an isolated donor pig cell such that the PERV elements were inactivated; 
b) transferred the nucleus of the genetically modified donor pig cell into an enucleated pig oocyte such that a nucleus-transferred pig oocyte was obtained; 
c) cultured the nucleus-transferred pig oocyte such that a pig embryo is obtained; and

The combined teachings of Gavin and Niu did not teach the donor tissue from genetically modified pigs is heart or liver (pg 441, Table 1) as required in claim 65.
However, Hryhorowicz  taught the donor tissue from genetically modified pigs is heart or liver (pg 441, Table 1) as required in claim 65.
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a genetically modified pig with inactivated PERV elements and using the pig for organ/tissue for transplantation as described by the combined teachings of Gavin and Niu wherein the tissue was heart or liver as described by Hryhorowicz. Those of ordinary skill in the art at the time of filing would have been motivated to replace the liver or heart of a human with liver or heart disease. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.

Claims 66 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Gavin (20050177882) in view of Niu (Science, 2017, Vol. 357, pg 1303-1307) as applied to claims 14-21, 23-28, 51-70 and further in view of Hwang (Dev. Reprod., 2015, Vol. 19, pg 79-84).
The combined teachings of Gavin and Niu taught: 
a) genetically modified PERV elements in an isolated donor pig cell such that the PERV elements were inactivated; 

c) cultured the nucleus-transferred pig oocyte such that a pig embryo is obtained; and
d) transferred the embryo to a recipient female such that a transgenic pig with inactivated PERV elements is obtained.
The combined teachings of Gavin and Niu did not teach treating a pig donor cell with a p53 inhibitor prior to nuclear transfer as required in claim 66, 70. 
However, Hwang taught treating a pig donor cell with roscovitine, a p53 inhibitor, prior to nuclear transfer as required in claim 66, 70. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a genetically modified pig with inactivated PERV elements and using a pig donor cell and SCNT as described by the combined teachings of Gavin and Niu wherein the pig donor cell is treated with a p53 inhibitor as described by Hwang. Those of ordinary skill in the art at the time of filing would have been motivated to treat the pig donor cell with a p53 inhibitor to improve cloning efficiency as expressly taught by Hwang. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.

Claims 67 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Gavin (20050177882) in view of Niu (Science, 2017, Vol. 357, pg 1303-1307) as applied .
The combined teachings of Gavin and Niu taught: 
a) genetically modified PERV elements in an isolated donor pig cell such that the PERV elements were inactivated; 
b) transferred the nucleus of the genetically modified donor pig cell into an enucleated pig oocyte such that a nucleus-transferred pig oocyte was obtained; 
c) cultured the nucleus-transferred pig oocyte such that a pig embryo is obtained; and
d) transferred the embryo to a recipient female such that a transgenic pig with inactivated PERV elements is obtained.
The combined teachings of Gavin and Niu did not teach treating a pig donor cell with a growth factor prior to nuclear transfer as required in claim 67 and 69. 
However, Lee taught treating a pig donor cell with epidermal growth factor (EDF) prior to nuclear transfer as required in claim 67 and 69. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a genetically modified pig with inactivated PERV elements and using a pig donor cell and SCNT as described by the combined teachings of Gavin and Niu wherein the pig donor cell is treated with a growth factor as described by Lee. Those of ordinary skill in the art at the time of filing would have been motivated to treat the pig donor cell with a growth factor to improve cloning efficiency as expressly taught by Lee. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.

Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Gavin (20050177882) in view of Niu (Science, 2017, Vol. 357, pg 1303-1307) as applied to claims 14-21, 23-28, 51-70 and further in view of Hwang (Dev. Reprod., 2015, Vol. 19, pg 79-84) and Lee (Mol. Reprod. Develop., 2005, Vol. 71, pg 45-51).
The combined teachings of Gavin and Niu taught: 
a) genetically modified PERV elements in an isolated donor pig cell such that the PERV elements were inactivated; 
b) transferred the nucleus of the genetically modified donor pig cell into an enucleated pig oocyte such that a nucleus-transferred pig oocyte was obtained; 
c) cultured the nucleus-transferred pig oocyte such that a pig embryo is obtained; and
d) transferred the embryo to a recipient female such that a transgenic pig with inactivated PERV elements is obtained.
The combined teachings of Gavin and Niu did not teach treating a pig donor cell with a p53 inhibitor and growth factor prior to nuclear transfer as required in claim 68. 
However, Hwang taught treating a pig donor cell with roscovitine, a p53 inhibitor, prior to nuclear transfer as required in claim 68 and Lee treated a pig donor cell with epidermal growth factor (EDF) as required in claim 68. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a genetically modified pig with inactivated PERV elements and using a pig donor cell and SCNT as described by the combined teachings of Gavin and Niu wherein the pig donor cell is treated with a p53 inhibitor as described by Hwang and a growth 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.

Conclusion
No claim is allowed. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632